Citation Nr: 1502127	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-31 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for a low back disability, to include as secondary to a service-connected bilateral knee disability.

2. Entitlement to service connection for a nerve condition of the lower right extremity, to include as secondary to a low back disability and a service-connected bilateral knee disability.

3. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 2001 to November 2007.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Reno, Nevada, which, in pertinent part, denied service connection for a low back disability, a nerve condition of the lower right extremity and an acquired psychiatric disorder. 

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing in March 2013.  A transcript of that hearing has been reviewed and associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board observes that the Veteran was not provided notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in accordance with Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, on remand the Veteran's should be provided with legally adequate VCAA notice with respect to his claims on appeal.

At the March 2013 Board hearing, the Veteran reported that he had been treated by a private chiropractor since 2008.  However, the treatment records have not been associated with the claims file. VA must make reasonable attempts to obtain those records.  See Massey v. Brown, 7 Vet. App. 204 (1994).

The Veteran was afforded a VA examination in May 2012 for his claim of service connection for a nerve condition of the lower right extremity.  The examiner diagnosed lumbar radiculopathy of the lower right extremity and determined that the condition was not caused by the Veteran's low back condition.  However, the examiner did not provide an opinion as to whether the nerve condition of the lower right extremity was caused or aggravated by the appellant's service-connected bilateral knee disability or was otherwise related to military service.  As such, the Veteran should be afforded an additional VA examination on remand.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a VCAA notice letter for his service connection claims on appeal in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159, Quartuccio v. Principi, 16 Vet. App. 183 (2002), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and any other applicable legal precedent.  The Veteran must be apprised of what the evidence must show to support his service connection claims, and the division of responsibility between him and VA in obtaining such evidence.  The Veteran must also be provided an explanation as to the types of evidence needed to establish both a disability rating and an effective date, per Dingess.

2. Ask the Veteran to identify any medical treatment for his lumbar spine disability and furnish appropriate authorization for the release of the medical records. 

If the Veteran fails to furnish the necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

3. If and only if evidence is received indicating that the Veteran has a low back disability, then schedule a VA examination to determine the etiology of the disability.  The examiner should review the claims folder and note such review in the examination report or addendum to the report.

The examiner is to identify all back disabilities.  Thereafter, the examiner is to provide an opinion to the following:

a. Is it at least as likely as not (a 50 percent probability or more) that any low back disability is caused by his service-connected bilateral knee disability?

b. Is it at least as likely as not (a 50 percent probability or more) that any low back disability is aggravated by his service-connected bilateral knee disability?

If aggravated, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of low back disability prior to aggravation?

c. If a low back disability is not caused or aggravated by the Veteran's service-connected bilateral knee disability, is it at least as likely as not (a 50 percent probability or more) that a low back disability is otherwise etiologically related to his period of active military service.

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4. Schedule a VA examination to determine the etiology of the Veteran's nerve condition of the lower right extremity.  The examiner should review the claims folder and note such review in the examination report or addendum to the report. 

Thereafter, the examiner is to provide an opinion to the following:

a. Is it at least as likely as not (a 50 percent probability or more) that any nerve condition of the lower right extremity is caused by his service-connected bilateral knee disability?

b. Is it at least as likely as not (a 50 percent probability or more) that any nerve condition of the lower right extremity is aggravated by his service-connected bilateral knee disability?

c. If a low back disability is diagnosed, is it at least as likely as not (a 50 percent probability or more) that any nerve condition of the lower right extremity is caused by a low back disability?

d. If a low back disability is diagnosed, is it at least as likely as not (a 50 percent probability or more) that any nerve condition of the lower right extremity is aggravated by a low back disability?

If aggravated, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of a nerve condition of the lower right extremity prior to aggravation?

e. If a nerve condition of the lower right extremity is not caused or aggravated by the Veteran's service-connected bilateral knee disability or a low back disability, is it at least as likely as not (a 50 percent probability or more) that a nerve condition of the lower right extremity is otherwise etiologically related to his period of active military service.

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


